EXHIBIT 10.6

 

THC Therapeutics Inc-THCT

 

DIRECTOR AGREEMENT

 

THIS DIRECTOR AGREEMENT (the “Agreement”) is made effective as of the 4/25/2019,
and is by and between THC Therapeutics, Inc., a Nevada corporation and a public
company traded on the quotation board operated by OTC Markets Group, Inc. [OTC:
THCT] (hereinafter referred to as the “Company”), and Fiorenzo A. Villani
(hereinafter referred to as the “Director”).

 

WHEREAS, it is essential to the Company to retain and attract as directors the
most capable persons available to serve on the board of directors of the Company
(the “Board”).

 

WHEREAS, the Board believes that Director possesses the necessary qualifications
and abilities to serve as a director of the Company and desires to appoint the
Director to fill an existing vacancy on the Board and to perform the duties of a
Director.

 

WHEREAS the Director desires to be so appointed for such position and to perform
the duties required of such position in accordance with the terms and conditions
of this Agreement.

 

NOW, THEREFORE, in consideration for the above recited promises and the mutual
promises contained herein, the adequacy and sufficiency of which are hereby
acknowledged, the Company and the Director hereby agree as follows: 

 

1. DUTIES.  

 

a. The Director will serve as a director of the Company and perform all duties
as a director of the Company, including without limitation (a) attending
meetings of the Board, likely to occur quarterly on an in-person basis or more
frequently by telephone, (b) serving, if requested, on one or more committees of
the Board (each a “Committee”) and attending meetings of each Committee of which
Director is a member, and (c) using reasonable efforts to promote the business
of the Company. In fulfilling his responsibilities as a director of the Company,
Director agrees that he shall act honestly and in good faith with a view to the
best interests of the Company and exercise the care, diligence and skill that a
reasonably prudent person would exercise in comparable circumstances.

 

b. The Director will perform such duties described herein in accordance with the
applicable laws and rules and regulations pertaining to the Director’s
performance hereunder, including without limitation, laws, rules and regulations
relating to a public company.

 

c. The Director will at all times act as a fiduciary in the service and best
interests of the Company.  In addition, the Director agrees to (i) provide all
information regarding himself or herself as the Company requires to satisfy its
disclosure obligations under applicable securities laws; (ii) timely file with
the Securities and Exchange Commission all reports and schedules required of the
Director in his or her personal capacity by virtue of his or her relationship
with the Company (e.g. Forms 3, 4 and 5 as contemplated by Section 16(a) of the
Securities Exchange Act of 1934).

 



  1

   



 

2. [RESERVED].

 

3. TERM.  The term of this Agreement (the “Directorship Term”) shall commence as
of the date of the Director’s appointment by the Board of Directors of the
Company and shall continue until the next annual meeting of the stockholders, or
until the Director’s removal or resignation. 

 

4. COMPENSATION.  For all services to be rendered by the Director in any
capacity hereunder, the Company and Director agree as follows: 

 

At execution of this agreement, Thirteen Thousand (13,000) Series A shares
Preferred Shares will be to Thrust Capital, Ltd, A Bermuda limited liability
company 100% controlled by Fiorenzo A. Villani. Thirteen thousand (13,000)
Series A Preferred Shares will be delivered within 7 business days of the
closing of this agreement Series A shares convert into 100 shares of common
stock = 1.3 million shares after all shares are converted.

 

B. For services rendered by Director pursuant to this Agreement, the Company
agrees to pay the Director shares of Company common stock equivalent to a
payment of $90,000 per annum, payable quarterly on the first day of each fiscal
quarter beginning [July 31st], valued based on the closing price listed on the
OTCMarkets OTCQB service as of the date hereof. Such stock will be considered
restricted stock under the Securities Act of 1933, and Rule 144 promulgated
thereunder. Shares will be prorated the first year

 

C. NO OTHER BENEFITS OR COMPENSATION. Director acknowledges and agrees that
he/she is not granted and is not entitled to any other benefits or compensation
from the Company for the services provided under this Agreement.

 

5. EXPENSES.  In addition to the compensation provided in paragraph 4, the
Company will reimburse the Director for reasonable travel costs associated with
attending four Board of Director meetings in Las Vegas/San Diego each year, as
well as other pre-approved reasonable business related expenses incurred in good
faith in the performance of the Director’s duties for the Company. Such payments
shall be made by the Company upon submission by the Director of a signed
statement itemizing the expenses incurred.  Such statement shall be accompanied
by sufficient documentary matter to support the expenditures.

 

6. LIMITATION OF LIABILITY. In no event shall the Director be individually
liable or have personal recourse to the Company or its stockholders for any
damages for breach of fiduciary duty as an Director of the Company, unless
Director’s act or failure to act involves intentional gross misconduct, fraud,
criminal acts or a knowing violation of law.

 



  2

   



 

7. D&O INSURANCE. The Company does not currently maintain a policy or policies
of Director and Officer (D&O) liability insurance, and the Director acknowledges
this fact. Upon the Company’s receipt of D&O liability insurance coverage, the
Director shall be included as an additional insured under such D&O insurance
policy.

 

8. DIRECTOR COVENANTS:

 

a. Unauthorized Disclosure.  The Director agrees and understands that in the
Director’s position with the Company, the Director  will have has been and will
be exposed to and receive information relating to the confidential affairs of
the Company, including, but not limited to, technical information, business and
marketing plans, strategies, customer information, other information concerning
the Company’s products, promotions, pricing, sourcing, development, financing,
expansion plans, business policies and practices, and other forms of information
considered by the Company to be confidential and in the nature of trade secrets.
The Director agrees that during the Directorship Term and thereafter, the
Director will keep such information confidential and will not disclose such
information, either directly or indirectly, to any third person or entity
without the prior written consent of the Company, or use such information for
his or her own benefit or for the benefit of any third
person; provided, however, that the Director may, after giving prior notice to
the Company to the extent practicable under the circumstances, disclose such
information to the extent required by applicable laws or governmental
regulations or judicial or regulatory process. Upon termination of the
Directorship Term, the Director will promptly return to the Company and/or
destroy at the Company’s direction all property, notes, memoranda, writings,
lists, files, reports, customer lists, correspondence, technical data, other
product or document, and any summary or compilation of the foregoing, in
whatever form, including, without limitation, in electronic form, which has been
produced by, received by or otherwise submitted to the Director in the course or
otherwise as a result of the Director’s position with the Company during or
prior to the Directorship Term.

 

b. [Reserved].

 

c. Insider Trading Guidelines.  Director agrees to never participate in any
insider trading and will comply with any policies adopted by the Company that
are applicable to directors, such as an Insider Trading Policy.

 

d. Remedies.  The Director agrees that any breach of the terms of this Section 8
would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law; the Director therefore also agrees
that in the event of said breach or any threat of breach, the Company shall be
entitled to an immediate injunction and restraining order to prevent such breach
and/or threatened breach and/or continued breach by the Director and/or any and
all entities acting for and/or with the Director, without having to prove
damages or paying a bond, in addition to any other remedies to which the Company
may be entitled at law or in equity. The terms of this paragraph shall not
prevent the Company from pursuing any other available remedies for any breach or
threatened breach hereof, including, but not limited to, the recovery of damages
from the Director.

 



  3

   



 

e. Survival.  The provisions of this Section 8 shall survive any termination of
the Directorship Term, and the existence of any claim or cause of action by the
Director against the Company, whether predicated on this Agreement or otherwise,
shall not constitute a defense to the enforcement by the Company of the
covenants and agreements of this Section 8.

 

9. TERMINATION.  With or without cause, either party may terminate this
Agreement at any time upon BOARD VOTE FROM 75% OF THE BOARD WOULD TERMINATE A
BOARD MEMBER and the Company shall be obligated to pay to the Director the
compensation and expenses due up to the date of the termination. Nothing
contained herein or omitted herefrom shall prevent the shareholder(s) of the
Company from removing the Director with immediate effect at any time for any
reason. 

 

10. [RESERVED].  

 

11. EFFECT OF WAIVER.  The waiver by either party of the breach of any provision
of this Agreement shall not operate as or be construed as a waiver of any
subsequent breach thereof. 

 

12. NOTICES. All notices must be in writing. A notice may be delivered to a
party at the address that follows a party’s signature BELOW or to a new address
that a party designates in writing. A notice may be delivered in person, by
certified mail, or by overnight courier.  

 

13. GOVERNING LAW.  This Agreement shall be interpreted in accordance with, and
the rights of the parties hereto shall be determined by, the laws of the State
of Nevada without reference to that state’s conflicts of laws principles. 

 

14. ASSIGNMENT.  The rights and benefits of the Company under this Agreement
shall be transferable, and all the covenants and agreements hereunder shall
inure to the benefit of, and be enforceable by or against, its successors and
assigns.  The duties and obligations of the Director under this Agreement are
personal and therefore the Director may not assign any right or duty under this
Agreement without the prior written consent of the Company. 

 

15. MISCELLANEOUS.  If any provision of this Agreement shall be declared invalid
or illegal, for any reason whatsoever, then, notwithstanding such invalidity or
illegality, the remaining terms and provisions of this Agreement shall remain in
full force and effect in the same manner as if the invalid or illegal provision
had not been contained herein. 

 

16. PARAGRAPH HEADINGS.  The paragraph headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. 

 

17. COUNTERPARTS.  This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one instrument.  Facsimile
execution and delivery of this Agreement is legal, valid and binding for all
purposes. 

 

18. ENTIRE AGREEMENT.  Except as provided elsewhere herein, this Agreement sets
forth the entire agreement of the parties with respect to its subject matter and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party to this Agreement with respect
to such subject matter.

 

[SIGNATURE PAGE FOLLOWS]

 



  4

   



 

IN WITNESS WHEREOF, the parties hereto have caused this Director Agreement to be
duly executed and signed effective as of the day and year first above written.

 

THE COMPANY:

 

THC Therapeutics, Inc.

 

/s/ Brandon Romanek

 

Name: Brandon Romanek

 

Title: Founder & CEO

 

 

THE DIRECTOR:

 

Fiorenzo A. Villani,

Managing Partner, Thrust Capital, Ltd.

 

/s/ Fiorenzo A. Villani

 

Individually

 

 

 



5



 